Citation Nr: 1714401	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-09 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1991.  He had additional service in the North Carolina Army National Guard from 1994 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was originally before the Board in February 2016, when a service connection claim for tinnitus was granted.  The above listed issues on appeal were remanded for further development.  An additional service connection claim for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), was also remanded at that time for further development. In a September 2016 rating decision, the RO granted service connection for PTSD with a major depressive disorder.  Thus, this issue is no longer in appellate status.  

Additional development was completed with respect to the Veteran's service connection claims for peripheral neuropathy of the bilateral upper and lower extremities, and for a headache disability.  The RO issued a supplemental statement of the case in September 2016, and the appeal is once again before the Board.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran underwent a VA examination in March 2015 to consider his neurological complaints.  The VA examiner noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  However, the Board notes that the Veteran continues to complain of neurological problems in his upper and lower extremities.  Significantly, the Board notes that the Veteran was seen in October 2008 for complaints of numbness and tingling in the left upper extremity; the initial impression was radiculopathy. At a November 2009 VA examination, he was found to have "left arm radiculopathy of unknown cause." Further, VA treatment records as recent as April 2016 reflect a diagnosis of brachial neuritis or radiculitis as an active problem for the Veteran.  Based on these records and the Veteran's continuing complaints, the Board finds an additional VA examination and opinion are necessary to determine whether or not the Veteran has any neurological disability of the bilateral upper and lower extremities, and whether or not it is related to service, to include as due to undiagnosed illness or other qualifying chronic disability based on Gulf War service.

Additionally, with respect to his headaches, the Veteran underwent a VA examination in November 2009.  A diagnosis of migraines was made, but no etiological opinion was provided.  The Veteran additionally submitted a June 2012 statement from a family member attesting that after the Veteran got out of the service he would complain of head pains.  The Board finds that additional VA opinion concerning the etiology of his migraine headaches is necessary prior to adjudication of the Veteran's claim. In that connection, the Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any headache disability and any disability of the neurological system of his upper and lower extremities.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

a.  Regarding the Veteran's upper and lower extremities, the examiner must first provide an opinion as to whether there is objective evidence that the Veteran suffers a chronic neurological disability of the upper and lower extremities.

If a disability of the upper and lower extremities is identified, the examiner must state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.  

If the Veteran's neurological symptoms of the upper and/or lower extremities cannot be ascribed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. In offering this opinion, the examiner must specifically comment on the October 2008 assessment of radiculopathy, the November 2009 VA examination diagnosing "left arm radiculopathy of unknown cause," and the ongoing presence of "brachial neuritis or radiculitis" as an active diagnosis in the Veteran's VA treatment records. 

b.  Regarding the Veteran's migraines, the examiner must first provide an opinion as to whether there is objective evidence that the Veteran suffers a chronic headache disability. 

If a headache disability is identified, the examiner must state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.  

If the Veteran's headache symptoms cannot be ascribed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

All opinions offered must be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if needed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

